                                                                                            FILED
                                                                                   2020 Apr-09 AM 11:14
                                                                                   U.S. DISTRICT COURT
                                                                                       N.D. OF ALABAMA


                     UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF ALABAMA
                          SOUTHERN DIVISION

ROBIN R. RODABAUGH,                        )
                                           )
      Plaintiff,                           )
                                           )
v.                                         ) Case No.: 2:18-CV-216-CLM
                                           )
REGIONS BANK,                              )
                                           )
      Defendant.                           )

                           MEMORANDUM OPINION

      Defendant Regions Bank fired Plaintiff Robin Rodabaugh. The parties dispute

why. Rodabaugh alleges that the bank fired him because of his age (67) and because

Rodabaugh filed an internal complaint and an EEOC charge that stemmed, in part,

from the exposure of a female co-worker’s breast during an argument. Regions

claims that it fired Rodabaugh because he was insubordinate; he stalked and

threatened multiple co-workers; and he had the ability to bring down the bank.

      Rodabaugh doesn’t dispute that the bank fired him for these reasons, nor does

he dispute nearly all the facts that support the bank’s reasons. Doc. 37, 2-3. Because

Rodabaugh fails to tackle the bank’s reasons head-on, he cannot establish that his

age or retaliation for filing complaints is the “but-for” reason that he was fired. The

bank is thus entitled to summary judgment.




                                          1
                           FACTUAL BACKGROUND

      Regions Bank hired Rodabaugh as a Mainframe Systems Engineer when he

was 62 years old and promoted him to Mainframe Systems Engineer Manager the

next year. This case revolves around a series of incidents that occurred thereafter.

      1. Complaints after the “Wardrobe Malfunction”: Rodabaugh often disagreed

with female coworker Brigitte Wilson regarding work-related issues. In 2013,

Rodabaugh complained to Regions’ human resources department (“HR”) that

Wilson’s breast became exposed during one such work-related argument, an act that

Rodabaugh described as a “wardrobe malfunction.” Regions investigated the

incident and determined that, if Ms. Wilson’s breast had been exposed, it was not an

intentional act of harassment or discrimination.

      Rodabaugh continued to make internal complaints about Wilson through

2016. For example, Rodabaugh complained that Wilson sent him an email that asked

him not to remove phones or computers from her workspace. HR investigated the

complaint and determined that either Rodabaugh or someone acting under his

direction had removed such equipment from Wilson’s space without authorization.

Later, Rodabaugh complained that Wilson directed her team not to work with

Rodabaugh or sit with him at lunch. HR investigated this complaint and determined

that Wilson had given these instructions because she felt Rodabaugh was targeting

her and might get her in trouble.


                                          2
      In May 2016, HR met with Rodabaugh to discuss his repeated complaints

against Wilson and told Rodabaugh that the complaints had to stop. Rodabaugh

promptly filed an EEOC complaint that alleged the bank did nothing to resolve his

complaints about Wilson, who Rodabaugh believed was retaliating against him for

filing the 2013 HR complaint about the wardrobe malfunction. Doc. 31-2, 61-62.

Wilson resigned later that month.

      2. The Treatment of Lenora Cicero: While Rodabaugh was filing complaints

against Wilson, other employees were filing HR complaints against Rodabaugh. For

example, Lenora Cicero, who reported directly to Rodabaugh, submitted a list of 42

examples of how she believed Rodabaugh was harassing her—a list that included

staring at her, stalking her, calling her after hours on non-work-related matters,

accusing her of drug use, and telling others that she used drugs.

      In August 2016, the bank assigned Cicero to another supervisor and moved

her desk. Members of the bank’s HR team instructed Rodabaugh to stay away from

Cicero. Rodabaugh, however, hovered over Cicero in her new work area, leading to

continued HR complaints by Cicero. Based on the continued complaints, the HR

team requested that corporate security monitor Rodabaugh. Security cameras

showed Rodabaugh continuing to walk through Cicero’s hallway and stand in her

doorway.




                                          3
       Without authorization, Rodabaugh also revoked Cicero’s access to an

essential computer system, preventing Cicero from doing her job. Rodabaugh told

members of his group that Cicero was only temporary and would be leaving the

group soon, despite having no information to support these claims.

       3. The LPAR Implementation: The bank used a “z/OS” operating system.

For the better part of a year, Rodabaugh requested that he be allowed to implement

a new environment called “LPAR” onto the mainframe during the monthly Initial

Program Load (“IPL”). Every month, Rodabaugh was told “no.” Doc. 32, 23-24.

       In September 2016, Lance Pine again told Rodabaugh “no.” While Pine was

out of the office for a family emergency he learned that Rodabaugh had nevertheless

included LPAR implementation on that month’s IPL calendar and that an order to

change software had been submitted to carry out the implementation. Upon returning

to the office, Pine told Rodabaugh that the answer was still “no.” Yet the night before

the monthly IPL was scheduled to run, Pine discovered that the LPAR

implementation had not been removed. Pine again confronted Rodabaugh, who

claimed that the failure to remove it was a mistake and then argued again that Pine

should implement the LPAR the next day. 1 Doc. 32, 24-27.




1
 Contrary to what he told Pine at the time, Rodabaugh testified during discovery that the LPAR
implementation was “not [left there] by accident.” Doc. 31-1, 59, Tr. P. 223.
                                               4
      4. Rodabaugh’s Termination and Lawsuit: Pine fired Rodabaugh on

November 7, 2016. Pine stated that he decided to fire Rodabaugh because “in light

of Mr. Rodabaugh’s repeated insubordination, continued defiance to [sic] following

orders, and his repeated threats to myself and Dana Allison, 2 combined with his high

level of access to Regions’ operating and computing systems, [Pine] was concerned

that Mr. Rodabaugh posed a danger to Regions’ business and to its employees….”

Doc. 31-6, 5.

      Rodabaugh filed his second EEOC charge two weeks later (November 22,

2016). In it, Rodabaugh alleged that he was discriminated against because of his age

and terminated in retaliation for filing his previous charge. Doc. 31-2, Ex. 12.

      After the EEOC granted him a right-to-sue letter, Rodabaugh filed a two-

count complaint with this Court. Count I alleges that Regions retaliated against him

in violation of Title VII of the Civil Rights Act of 1964. Count II that Rodabaugh

was terminated because of his age in violation of the Age Discrimination in

Employment Act (“ADEA”). Doc. 1. Regions has moved for summary judgment on

all claims. Doc. 30.




2
 Rodabaugh made several statements to Dana Allison and Lance Pine that implied Rodabaugh
was untouchable because Rodabaugh had filed the 2016 EEOC charge.
                                           5
                            STANDARD OF REVIEW

      Summary judgment is appropriate when there is no genuine issue of material

fact and the moving party is entitled to judgment as a matter of law. Fed. R. Civ. P.

56(a). A dispute is genuine only “if the evidence is such that a reasonable jury could

return a verdict for the non-moving party.” Anderson v. Liberty Lobby, Inc., 477 U.S.

242, 248 (1986). In reviewing a motion for summary judgment, the court must draw

all reasonable inferences in favor of the non-moving party. Reeves v. Sanderson

Plumbing Products, Inc., 530 U.S. 133, 135 (2000).

                                   DISCUSSION

      Rodabaugh has two claims: (1) a retaliation claim under Title VII and (2) an

age-discrimination claim under the ADEA. Both of these claims require strict “but-

for” causation. See Univ. of Texas Sw. Medical Center v. Nassar, 570 U.S. 338

(2013) (holding that Title VII’s private-sector retaliation provision requires but-for

causation); Gross v. FBL Fin. Services, Inc., 557 U.S. 167 (2009) (holding that

ADEA age-discrimination claims require but-for causation). In other words, it is not

enough for Rodabaugh to prove that his age or his EEOC/HR complaints were a




                                          6
factor in his termination; he must prove that he would not have been fired “but for”

his age or his complaints.

      That means the Court must review both of Rodabaugh’s claims under the

three-part McDonell Douglas test:

      • Step 1: The plaintiff must establish a prima facie case of
        discrimination or retaliation. If he does, then,

      • Step 2: The Defendant employer must articulate some legitimate,
        nondiscriminatory/non-retaliatory reason for the employee’s
        termination. If it does, then,

      • Step 3: The Plaintiff must show that the employer’s stated reason(s)
        is merely pretext, and that the termination was motivated by the
        discriminatory or retaliatory purpose established in Step 1.

McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973). To successfully rebut the

employer’s stated reason(s) at Step Three, the plaintiff must “meet that reason head

on and rebut it, and the employee cannot succeed by simply quarreling with the

wisdom of that reason.” Chapman v. AI Transp., 229 F.3d 1012, 1030 (11th Cir.

2000) (en banc). The Court now applies this test to both of Rodabaugh’s claims.

I.    Rodabaugh’s Title VII Retaliation Claim

      In Count 1, Rodabaugh alleges that Regions retaliated against him “because

of EEOC charge [sic] and/or his prior internal complaint and opposition to sex

discrimination in violation of 42 U.S.C.A. § 2000e-3(a)….” Doc. 1, 5-6. Rodabaugh




                                         7
also alleges that “but for making his protesting the treatment [sic],” Rodabaugh

would not have been terminated….” Doc. 1, 6.

      In other words, Rodabaugh alleges that Regions fired him in November 2017

because Rodabaugh complained about the Wilson “wardrobe malfunction” incident

to HR in 2013 and then complained to the EEOC in 2016 when, in Rodabaugh’s

view, Regions was not taking sufficient action against Wilson for Wilson’s repeated

(non-sexual) harassment of Rodabaugh.

      A. Rodabaugh presents a prima facie case of retaliation under the
         participation clause.

      The Court finds that Rodabaugh has presented evidence that would allow a

reasonable juror to find that Rodabaugh’s participation in a protected activity was a

factor in his termination.

      The law: Title VII provides that “[i]t shall be an unlawful employment

practice…to discriminate against any individual…because he has opposed any

practice made an unlawful employment practice by this subchapter or because he has

made a charge, testified, assisted, or participated in any manner in an investigation,

proceeding, or hearing under this subchapter.” 42 U.S.C. § 2000e-3(a). This

provision protects two types of activity. The “opposition clause” prohibits retaliation

against an employee for opposing unlawful employment practices. The

“participation clause” prohibits retaliation against an employee for participating in

“proceedings and activities which occur in conjunction with or after the filing of a
                                          8
formal charge with the EEOC.” E.E.O.C. v. Total Sys. Servs., Inc., 221 F.3d 1171,

1174 (11th Cir. 2000).

      “To make out a prima facie case of retaliation, a plaintiff must show: (1) that

[he] engaged in an activity protected under Title VII; (2) [he] suffered a materially

adverse action; and (3) there was a causal connection between the protected activity

and the adverse action.” Kidd v. Mando Am. Corp., 731 F.3d 1196, 1211 (11th Cir.

2013). The Court applies this three-part test to Rodabaugh’s retaliation claim as it

relates to both the opposition clause and the participation clause.

      Opposition Clause: First, the Court must determine whether Rodabaugh

engaged in activity protected under the opposition clause. Under Eleventh Circuit

law, “a plaintiff can establish a prima facie case of retaliation under the opposition

clause of Title VII if he shows that he had a good faith, reasonable belief that the

employer was engaged in unlawful employment practices.” Little v. United

Technologies, Carrier Transicold Div., 103 F.3d 956, 960 (11th Cir. 1997) (citation

omitted). This standard includes both a subjective and an objective component. “A

plaintiff must not only show that he subjectively (that is, in good faith) believed that

his employer was engaged in unlawful employment practices, but also that his belief

was objectively reasonable in light of the facts and record presented.” Id. The

objective reasonableness of a plaintiff’s belief “must be measured against existing

substantive law.” Clover v. Total Sys. Services, Inc., 176 F.3d 1346, 1351 (11th Cir.


                                           9
1999). “Where binding precedent squarely holds that particular conduct is not an

unlawful employment practice by the employer, and no decision of this Court or of

the Supreme Court has called that precedent into question or undermined its

reasoning, an employee's contrary belief that the practice is unlawful is

unreasonable.” Butler v. Ala. Dep’t of Transp., 536 F.3d 1209, 1214 (11th Cir. 2008).

      The Court need not address whether Rodabaugh had a subjective good-faith

belief that Regions was engaging in employment practices prohibited by Title VII

because, even if he did, Rodabaugh’s belief that he was being unlawfully harassed

based on sex would have been objectively unreasonable given then-existing law.

      The “wardrobe malfunction” incident that prompted Rodabaugh’s first

internal complaint—i.e., the 2013 HR complaint—was not actionable sexual

harassment. Title VII prohibits sexual harassment when it is “sufficiently severe or

pervasive to [sic] alter the terms and conditions of work.” Baldwin v. Blue

Cross/Blue Shield of Alabama, 480 F.3d 1287, 1300 (11th Cir. 2007). The wardrobe

malfunction incident does not meet that standard. It was a one-time incident during

a work-related argument. Rodabaugh testified that he did not believe that Ms. Wilson

intended to indicate any desire to have sexual relations with him when her breast

became exposed (doc. 31-1, 31, Tr. p. 112), and Wilson never directed any other

action of a sexual nature toward Rodabaugh. The Court therefore finds that




                                         10
Rodabaugh’s 2013 HR complaint cannot reasonably be described as involving

sexual harassment.

      Rodabaugh’s remaining complaints, including his first EEOC charge in 2016,

do not reference any sexual or sex-discriminatory conduct or practice—a fact that

Rodabaugh acknowledges in his brief: “Rodabaugh did not file an EEOC charge

based on sexual harassment. No claim of sexual harassment is brought against

Regions. Rodabaugh’s first EEOC charge in May 2016 was restricted to his

contention that Wilson was retaliating against him for his prior internal HR

complaint about sexual harassment.” Doc. 37 at 9.

      In short, the Court cannot discern any practice that Rodabaugh opposed that

Title VII might prohibit. The Court thus concludes that Rodabaugh did not engage

in activity protected under the opposition clause.

      Participation Clause: The Court reaches the opposite conclusion on the

participation clause. Filing a formal charge with the EEOC and participating in

related proceedings or investigations are forms of activity protected under Title VII.

Title VII protection also extends to the filing of internal complaints and even

informal processes and practices of complaining. Rollins v. State of Fla. Dep’t of

Law Enforcement, 868 F.2d 397, 400 (11th Cir. 1989) (“[W]e recognize that the

protection afforded by the statute is not limited to individuals who have filed formal

complaints, but extends as well to those, like Rollins, who informally voice


                                          11
complaints to their superiors or who use their employers’ internal grievance

procedures.”) (citations omitted).

      Eleventh Circuit law is unclear on whether the requirements of objective

reasonableness and good faith that apply to claims brought under the opposition

clause also apply to claims brought under the participation clause. See Wideman v.

Wal-Mart Stores, Inc., 141 F.3d 1453, 1455 (11th Cir. 1998) (“[W]e need not decide

whether protection from retaliation under the participation clause is conditioned by

a good faith, reasonable basis requirement.”). Different circuits have reached

different conclusions on this question. Compare Mattson v. Caterpillar, Inc., 359

F.3d 885 (7th Cir. 2004) (holding that an employee who, in bad faith, filed an

unreasonable and meritless complaint with the EEOC was not entitled to protection

from retaliation) with Johnson v. University of Cincinnati, 215 F.3d 561, 582 (6th

Cir. 2000) (“Protection is not lost if the employee is wrong on the merits of the

charge, nor is protection lost if the contents of the charge are malicious or defamatory

as well as wrong. Thus, once activity in question is found to be within the scope of

the participation clause, the employee is generally protected from retaliation.”)

(quoting Booker v. Brown & Williamson Tobacco Co., 879 F.2d 1304, 1312 (6th Cir.

1989) (citations omitted)).

      Rodabaugh appears to agree that a requirement of objective reasonableness is

appropriate. Doc. 37, 13. And if the Court were writing on a blank slate, it would


                                          12
require objective reasonableness. But the Court will not apply the objective

reasonableness requirement to Rodabaugh’s participation clause argument because

the Court believes that is most consistent with Pettway v. Am. Cast Iron Pipe Co.,

411 F.2d 998 (5th Cir. 1969), which is binding on this court. 3

       The Court thus finds that Rodabaugh engaged in activity protected under Title

VII’s participation clause—i.e., filing internal complaints and EEOC charges—and

has thus established the first element of a prima facie case of retaliation.

       As for the second element of a prima facie case, the Court finds that

Rodabaugh suffered a materially adverse action when he was terminated. See

Stavropoulos v. Firestone, 361 F.3d 610, 616-17 (11th Cir. 2004).

       As for the final element (i.e., causal connection), the Court cannot conclude

that Rodabaugh’s complaints caused his termination, but, viewing the evidence in

the light most favorable to Rodabaugh, a reasonable juror could find that

Rodabaugh’s termination was linked to his participation in the bank’s internal

complaint process or the EEOC charge process. The Court therefore finds that

Rodabaugh has established a prima facie case of retaliation.




3
  Decisions of the United States Court of Appeals for the Fifth Circuit handed down before the
close of business on September 30, 1981, are binding authority in the Eleventh Circuit. Bonner v.
City of Prichard, Ala., 661 F.2d 1206, 1209 (11th Cir. 1981).
                                               13
      B. Regions proffers legitimate, non-retaliatory reasons for terminating
         Rodabaugh.

      At the second step of McDonnell Douglas, the burden shifts to the defendant

to “proffer a legitimate, non-discriminatory reason for the adverse employment

action.” Crawford v. Carroll, 529 F.3d 961, 976 (11th Cir. 2008) (citation omitted).

      Lance Pine, who decided to fire Rodabaugh, stated that he did so “in light of

Mr. Rodabaugh’s repeated insubordination, continued defiance to [sic] following

orders, and his repeated threats to myself and Dana Allison, combined with his high

level of access to Regions’ operating and computing systems….” Doc. 31-6, 5.

Regions proffers the same reasons in their brief supporting summary judgment. Doc.

32, 43-44.

      Pine stated that he “was concerned that Mr. Rodabaugh posed a danger to

Regions’ business and to its employees….” Doc. 31-6, 5. Dana Allison similarly

testified that “Rodabaugh had the capacity to bring down the bank if he wanted. He

was behaving so erratically that we could not know what he may [sic] do next.” Doc.

31-7, 6.

      The Court finds these to be legitimate, non-retaliatory reasons and finds that,

by offering them, Regions has satisfied its burden at Step Two. Holified v. Reno, 115

F.3d 1555, 1564 (11th Cir. 1997) (citation omitted) (stating that the step-two burden

is “exceedingly light”).



                                         14
      C. Rodabaugh fails to prove pretext because he fails to tackle Regions’
         non-retaliatory reasons head-on.

      At the final step of McDonnell Douglas, the plaintiff must “demonstrate that

the employer’s proffered explanation is a pretext for retaliation.” Crawford, 529 F.3d

at 976. A plaintiff must “meet [the employer’s proffered] reason head on and rebut

it, and the employee cannot succeed by simply quarreling with the wisdom of that

reason.” Chapman, 229 F.3d at 1030. Rodabaugh fails to meet this burden.

      Again, Regions terminated Rodabaugh “in light of Mr. Rodabaugh’s repeated

insubordination, continued defiance to [sic] following orders, and his repeated

threats to [Lance Pine] and Dana Allison, combined with his high level of access to

Regions’ operating and computing systems….” Doc. 31-6, 5.                Specifically,

Rodabaugh disputes none of the following:

      1. Rodabaugh was warned to stop stalking/hovering over Lenora
         Cicero, yet he continued to do so after her cubicle was moved. The
         hovering became so persistent that bank security began monitoring
         Rodabaugh with video surveillance.

      2. Rodabaugh revoked, without authorization, Cicero’s access to a
         “master catalog” that she need to perform her job.

      3. Rodabaugh made vague threats to Dana Allison and Lance Pine that
         Rodabaugh was untouchable once he filed the 2016 EEOC charge.

      4. Rodabaugh tried to include implementation of the LPAR
         environment on the bank’s mainframe after being repeatedly told
         “no” because the bank was concerned that the effects of the change
         had yet to be sufficiently studied.



                                          15
In fact, Rodabaugh disputes only four of the 101 facts offered by Regions, nearly all

of which focus on the reasons Rodabaugh was fired. Doc. 37, 2-3.

      To establish pretext regarding his treatment of Cicero, Rodabaugh states that

Cicero complained about “each of her supervisors” (i.e., Rodabaugh, Wilson, and

Kevin Lazenby) but only Rodabaugh was fired. Doc. 37, 15. Assuming that Cicero

did complain about all three persons, her complaints are not similar enough to

establish pretext. Cicero allegedly complained about Wilson because Wilson

“wanted to fire her” and about Lazenby because Lazenby “refused to speak to her.”

Id. at 16. Neither supervisor was alleged to have stalked Cicero to the point that she

had to be moved and bank security needed to undertake video surveillance. Nor was

either supervisor alleged to have removed Cicero’s access to a computer system

necessary for her to do her job. Thus, the Court finds that, even in the light most

favorable to Rodabaugh, neither Wilson nor Lazenby was similarly situated to

Rodabaugh. So Rodabaugh cannot establish pretext by pointing to the fact that

Regions did not fire them.

      To establish pretext on the LPAR implementation, Rodabaugh claims that he

“followed the verbal instructions he was given to start the IPL and never the less was

informed that he was insubordinate for doing so.” Id. at 16-17. But Regions does not

argue that starting the IPL was the problem; Regions argues that scheduling the

LPAR mainframe implementation as part of the IPL was the problem because


                                          16
Rodabaugh had been repeatedly and explicitly told not to include the LPAR. In

other words, Rodabaugh fails to tackle the bank’s actual argument head-on.

      Nor does Rodabaugh tackle head-on his threats to Pine and Allison that neither

person should act against Rodabaugh because he was untouchable thanks to the

filing of his first EEOC charge. Rodabaugh fails to discuss this reason at all, so

Rodabaugh fails to show that similarly situated persons were not fired for acting as

Rodabaugh had.

      In short, Rodabaugh fails to address Regions’ non-retaliatory reasons head on;

he simply insists that he was fired for retaliatory reasons. That is not enough. Even

if a reasonable juror could find that retaliation was a factor in the bank’s decision to

fire him, no reasonable juror could find that retaliation was the “but for” cause.

Regions undisputedly had several legitimate reasons to terminate Rodabaugh’s

employment. Rodabaugh presents no argument that these reasons were merely

pretextual. And thus Rodabaugh cannot establish a Title VII claim for retaliation.

II.   Rodabaugh’s ADEA Claim

      Rodabaugh’s age discrimination claim under the ADEA is subject to the same

“but for” causation requirement, and is thus reviewed by applying the same three-

part McDonell Douglas test as his Title VII retaliation claim.




                                          17
      A. Rodabaugh establishes a prima facie case.

      To establish his prima facie case of age discrimination, Rodabaugh must show

that he “(1) was a member of the protected age group, (2) was subjected to adverse

employment action, (3) was qualified to do the job, and (4) was replaced by or

otherwise lost a position to a younger individual.” Chapman, 229 F.3d at 1024

(citation omitted).

      Rodabaugh meets the first three elements. Rodabaugh was 67 years old when

Regions terminated him and was thus a member of the class protected by ADEA.

See 29 U.S.C. § 631(a) (prohibiting employers from discriminating against persons

age 40 or older on the basis of age). Rodabaugh faced an adverse employment

action—i.e., termination. And Regions hired Rodabaugh when he was 62 years old

and does not dispute that he was competent and qualified, so the Court presumes that

he was qualified to do the job.

      The only controversial element is the last one—i.e., whether Rodabaugh was

replaced by a younger individual. Regions claims that it did not replace Rodabaugh.

Doc. 32, 46 (citing doc. 31-6, 6, ¶ 22) (“Following Mr. Rodabaugh’s termination,

Regions did not hire a replacement for the position.”). Rodabaugh argues that there

is a genuine issue of material fact as to whether he was effectively replaced by 55-

year-old Phillip Propst. Doc. 37, 21. The Court agrees with Rodabaugh that, when

the evidence is viewed in the light most favorable to him, a reasonable juror could


                                         18
find that Regions replaced him with Mr. Propst. Rodabaugh has thus made out a

prima facie case of discrimination under ADEA.

      B. Regions proffers legitimate, non-discriminatory reasons for
         terminating Rodabaugh.

      At the second step of McDonnell Douglas, the burden shifts to the defendant

to “proffer a legitimate, non-discriminatory reason for the adverse employment

action.” Crawford v. Carroll, 529 F.3d 961, 976 (11th Cir. 2008) (citation omitted).

As stated in Part I, Regions fired Rodabaugh “in light of Mr. Rodabaugh’s repeated

insubordination, continued defiance to [sic] following orders, and his repeated

threats to myself and Dana Allison, combined with his high level of access to

Regions’ operating and computing systems….” Doc. 31-6, 5. For the reasons

outlined in Part I, the Court finds these to be legitimate, non-discriminatory reasons

and thus the burden shifts back to Rodabaugh at Step Three.

      C. Rodabaugh fails to prove pretext because he fails to tackle Regions’
         non-discriminatory reasons head-on.

      At Step Three, Rodabaugh must show that Regions’ proffered reasons are

merely pretextual, and that Regions fired Rodabaugh (67) so that it could replace

with him with a younger man, Phillip Probst (55). Put another way, Rodabaugh must

provide sufficient evidence that the 12-year age gap between Rodabaugh and Probst

was the “but for” reason for Regions’ decision.




                                          19
      But Rodabaugh offers no argument or evidence of pretext in his brief, much

less evidence that Probst also hovered over female co-workers, gave veiled threats

to HR supervisors, and ignored repeated instructions against implementing new

software. Doc. 37, 17-22. The Court thus finds that (a) Rodabaugh abandoned a

claim of pretext, and, even if pretext was not abandoned, (b) Rodabaugh has failed

to offer sufficient evidence that would allow a reasonable juror to find that age was

the but-for cause of Regions’ decision to fire Rodabaugh.

                                      CONCLUSION

      Rodabaugh fails to tackle head-on Regions’ non-discriminatory reasons for

firing him. Thus, he fails to offer sufficient evidence that his age or his participation

in protected activities (i.e., internal complaints and EEOC charges) were the but-for

cause of his termination. Regions’ motion for summary judgment is thus due to be

granted. The Court will enter a separate order carrying out this opinion.



DONE this 9th day of April, 2020.



                                         _____________________________
                                         COREY L. MAZE
                                         UNITED STATES DISTRICT JUDGE




                                           20
